542 F.2d 1235
Bernard V. WASSEL and Sevy Wassel, his wife, Plaintiffs-Appellees,v.Edward M. EGLOWSKY, Stephen H. Stillerman, Appellants,v.Arnold GOLDMAN, and Central Trust Company, Defendants-Appellees.
No. 75-2123.
United States Court of Appeals,Fourth Circuit.
Argued Oct. 5, 1976.Decided Oct. 19, 1976.

Edward M. Eglowsky (Stephen H. Stillerman, on brief), pro se.
Francis S. Brocato, Baltimore, Md., for appellees Bernard V. and Sevy Wassel.
Robert B. Haldeman, Baltimore, Md.  (Cleaveland D. Miller, Semmes, Bowen & Semmes, Baltimore, Md., on brief), for appellee Central Trust Co.
Arnold Goldman, pro se.
Before WINTER and CRAVEN, Circuit Judges, and FIELD, Senior Circuit Judge.
PER CURIAM:


1
In an exhaustive opinion, the district judge granted judgment to plaintiffs Bernard V. Wassel and Sevy Wassel against defendants Edward M. Eglowsky and Stephen H. Stillerman, and he gave Eglowsky and Stillerman judgment for contribution against Arnold Goldman, a third-party defendant, exonerating Central Trust Company, another third-party defendant.  Wassel v. Eglowsky, 399 F.Supp. 1330 (D.Md.1975).  Plaintiffs' recovery was grounded upon defendants' violation of § 12(1) of the Securities Act of 1933, 15 U.S.C. § 77l (1) (selling unregistered securities).


2
Defendants Eglowsky and Stillerman appeal, assigning numerous grounds for reversal.  We find none of them meritorious, and we affirm on the opinion of the district court, adopting it as our own with regard to the violation of § 12(1) of the Act and defendants' right to contribution from Goldman.


3
AFFIRMED.